Citation Nr: 0507745	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1944 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for post-traumatic stress disorder (PTSD) evaluated as 30 
percent disabling.  A Notice of Disagreement was received in 
March 2000 expressing the veteran's disagreement with the 30 
percent disability rating.  A Statement of the Case was 
subsequently issued in March 2000.  A timely appeal was 
received in April 2000.  

In an October 2001 decision, the Board denied the veteran's 
appeal.  The veteran appealed this denial to the Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion, the Court in September 2002 vacated the Board's 
October 2001 decision and remanded the case back to the Board 
for further consideration.  In August 2003, the Board 
remanded the veteran's case to the RO for further 
development.  Thereafter, the RO issued a Supplemental 
Statement of the Case in November 2004, and the veteran's 
appeal is back before the Board for final consideration.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.


CONCLUSION OF LAW

The veteran's PTSD meets the criteria for an initial 
disability rating of 50 percent, but no higher.  38 U.S.C.A. 
§§ 1155 and 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran filed his claim for service connection for PTSD 
in May 1999 and his Notice of Disagreement as to the initial 
disability rating in March 2000, before the enactment of the 
VCAA.  In March 2001, the RO sent notice to the veteran of 
what information VA has already received, the information VA 
is responsible to obtain, what evidence VA will make 
reasonable efforts to obtain, and how the veteran could help 
VA in processing his claim for a higher initial disability 
rating.  Additional notice was sent in April 2004.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters advised the veteran what 
information and evidence was needed to substantiate his claim 
for a higher initial disability rating.  The letters also 
advised him what information and evidence must be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The October 2001 Board decision and the November 2004 
Supplemental Statement of the Case also notified the veteran 
of the information and evidence needed to substantiate the 
claim. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices provided to the veteran in March 2001 
and April 2004 were not given prior to the first AOJ 
adjudication of the claim, the content of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notices were provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the veteran in November 2004.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  He was given ample time to respond to each 
letter.  For these reasons, to decide the appeal would not be 
prejudicial error to the veteran. 

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records from July 1998 through September 2004 are 
in the file.  The veteran did not identify any private 
treatment records related to his claim.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran an appropriate VA examination in 
January 2000.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected PTSD since he was last examined.  
There are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  

II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the report of the VA 
examination conducted in January 2000; VA treatment records 
for July 1998 through September 2004; and a statement from 
the veteran's treating VA psychiatrist.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by his 
disagreement with the initial rating award.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The veteran's PTSD is currently evaluated as 30 
percent disabling, which requires a showing of:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent disability rating requires a 
showing of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.




And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical records show the veteran has been given a Global 
Assessment of Functioning (GAF) score of 55.  A GAF score of 
51-60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

The veteran's file contains extensive VA outpatient treatment 
records showing continued treatment for his PTSD from July 
1998 (when he was diagnosed with PTSD) through September 
2004, including Mental Health progress notes and Depression 
Group Therapy notes.  These treatment records show the 
veteran suffers from such symptoms as nightmares, flashback, 
hypervigilance, intrusive thoughts lability, insomnia, 
anhedonia, avoidance, isolation, fearfulness, helplessness, 
hopelessness, estrangement, survival guilt, paranoia, 
depression, anxiety, confusion, impaired judgment, restricted 
affect, and impaired memory.  

In January 2000, the veteran underwent a VA examination for 
his PTSD.  The VA examiner concurred with the diagnosis of 
PTSD because the veteran had experienced several events that 
would be outside the range of usual human experience; he has 
recurrent flashbacks and/or dreams about these events; he has 
always felt a detachment or estrangement from others, a 
restricted range of affect, and a sense of foreshortened 
future.  The veteran also had difficulties as a husband and 
father; difficulty with sleep, hypervigilance, exaggerated 
startle response, and periodic irritability.  The VA examiner 
scored the veteran's GAF as 55, which the examiner stated 
would qualitatively be defined as "moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning."  Although the examiner also diagnosed the 
veteran to have a dysthymic disorder, the examiner stated 
that the GAF score of 55 was strictly for the PTSD.

As to occupational impairment, the evidence shows that the 
veteran worked in the construction area primarily doing 
asbestos work for approximately 35 years until his retirement 
at the age of 60.  During those years, his attendance was 
sporadic, and he had a history of being laid off because of 
missing too much work and being uncooperative.  His 
relationships with colleagues were strained, with a history 
of arguments with them.  He managed conflicts at work through 
drinking, isolating himself and unauthorized work absences.  
He avoided union meetings and work-related activities outside 
the work setting due to feeling uncomfortable around crowds 
and strangers.  He described significant difficulties 
carrying out instructions, completing work on schedule, 
sustaining a routine, adapting to change, and reacting 
constructively to conflict.  

As to social impairment, the evidence shows that the veteran 
was estranged from his family of origin after separating from 
service and remained estranged from them for the rest of 
their lives.  He married in 1948 and had two children from 
that marriage.  He divorced his wife in 1998 because they had 
been separated for most of the marriage (he had not seen her 
in many years), and their relationship had been quite 
chaotic.  He has had a distant relationship with his children 
and few, if any, friends.  He feels uncomfortable around 
crowds and strangers.  He also has difficulty shopping due to 
fear and paranoia of having someone behind him.  However, 
over the past five years, the veteran has volunteered at the 
VA hospital near his home and has participated in group 
therapy, where he has made some friends with other group 
members and with whom he socializes.  He has also had some 
contact with his children, visiting them occasionally.

The Board finds that the disability picture set forth by the 
evidence discussed above more nearly approximates the 
criteria for a 50 percent rating.  The veteran's disability 
picture, however, does not meet the criteria for a 70 percent 
or higher rating.  The medical records do not show that the 
veteran suffers from such symptoms as obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure or irrelevant speech or gross impairment 
of thought processes or communication; near-continuous panic 
or depression affecting his ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; or memory loss of names 
of close relatives, own occupation or own name.  Although the 
veteran shows difficulty in establishing and maintaining 
effective relationships, the evidence does not show that he 
is unable to do so.  Rather, the evidence shows that he was 
able to maintain sufficient work relationships to work in the 
same field for approximately 35 years, and that he does have 
social and family relationships, (although strained).  In 
addition, although the medical evidence shows that the 
veteran suffers from near-continuous depression, there is no 
showing that it affects his ability to function 
independently, appropriately and effectively.  (In any case, 
this would appear to be a separate impairment [dysthymic 
disorder] considered by the latest examiner to be distinct 
from PTSD.)  And although the treatment records initially 
diagnosing him to have PTSD mention suicidal ideation, such 
references were to times in the past  when he drank to "try 
and end the misery."  There is no evidence that the veteran 
has had active suicidal ideation since 1998.  

For the same reasons that the veteran is not entitled to a 
disability rating higher than 50 percent, the Board also 
finds that the veteran's PTSD has not worsened and therefore 
he is not entitled to a staged rating.  See Fenderson v. 
West, supra, 12 Vet. App. 126.  

Furthermore the Board finds that the veteran is not entitled 
to extraschedular consideration for his PTSD under 38 C.F.R. 
§ 3.321(b)(1) (2004).  The question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2004), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's PTSD has resulted 
in any hospitalization.  In addition, there is no contention 
or evidence of record showing that it interferes with any 
employment to a degree that would render the application of 
the regular schedular standards impractical.  The veteran 
does not have any symptoms from his service-connected PTSD 
that are unusual or are different from those contemplated by 
the schedular criteria.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. 
§ 4.1 (2004) specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

After considering the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor, the Board concludes that 
the medical evidence and the veteran's statements regarding 
his symptomatology show his disability more nearly 
approximates the criteria for a 50 percent disability rating.  
See 38 C.F.R. § 4.7.  


ORDER

Entitlement to an initial disability rating of 50 percent, 
but no higher, for post-traumatic stress disorder is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


